DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes that the amended claim 1 and 7, as recited, is difficult to understand and unclear due to the use of convoluted language. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shashua (US20170010106A1) in view Beutner (US2009157247A1).
Regarding claim 1, Shashua teaches a vehicle control device comprising: 
1a. an external sensor configured to acquire environmental information around a host vehicle (see Paragraph 0026 for the at least one identifier may be determined based on acquisition, from a camera (corresponds to external sensor) associated with a host vehicle, of at least one image representative of an environment of the host vehicle); 
1b. and an electronic control unit configured to: control the host vehicle so that the host vehicle travels along a target travel trajectory (see Paragraph 0053 for the process is programmed to transmit a control signal based on the target trajectory along the road segment; see also Paragraph 0054 for the navigational map that includes the target trajectory, for use in autonomously controlling the vehicle);
1c. detect an adjacent preceding vehicle that is traveling in a lane adjacent to a lane in which the host vehicle is traveling, based on detected information of the external sensor (see Paragraph 0657 for processing unit 110 (which receives information from the external sensors as seen in Figure 1) that detects two vehicles travelling in front of vehicle 200, one in each adjacent lane);
1d. acquire environmental information on a road side or a lane on an opposite side of the lane in which the adjacent preceding vehicle is traveling from the lane in which the host vehicle is traveling, based on the detected information of the external sensor (see Paragraph 0471 for the road profile sensor 1730 may include radar sensors to measure the distance from vehicle 1205 to road sides (e.g., barrier on the road sides), thereby measuring the width of the road);
see Paragraph 0653 that process 3900 may include a step 3912 of determining heading direction 3730 of vehicle 200, and possibly a correction to the current location 3712 computed in step 3906. Shashua goes on to teach in Paragraph 0657 that one of the ways the processing unit may determine the heading direction is by determining the location of vehicle 200 after time “t” based on the trajectory followed by a forward vehicle, which may be travelling in front of vehicle 200 or in other exemplary embodiments, the processing unit could detect two vehicles travelling in front of vehicle 200, one in each adjacent lane, wherein the processing unit may use the average lateral distance between the two vehicles in front as a trajectory, which may be used to determine a position of vehicle 200 after time “t.” As shown in Figure 39, the process 3900 includes determining a lateral offset 3910 (which corresponds to a width direction of the lane), a heading direction 3912, and a steering direction 3914 to which finally adjusts the steering system 2916. The final step of adjusting the steering system by the determined lateral offset based on the detected front adjacent vehicles corresponds to applicant’s claim of moving the host vehicle away in a width direction of the lane), but fails to explicitly teach 1f. wherein the electronic control unit is configured to generate the target travel trajectory of the host vehicle in such a way that the target travel trajectory of the host vehicle is further away from 2the adjacent preceding vehicle in the width direction of the lane in which the host vehicle is traveling in a case where there is another preceding vehicle in the lane on the opposite side of the lane in which the adjacent preceding vehicle is traveling from the lane in which the host vehicle is traveling, than in a case where there is not another preceding vehicle in the lane on the opposite side of the lane in which the adjacent preceding vehicle is traveling from the lane in which the host vehicle is traveling.
wherein the electronic control unit is configured to generate the target travel trajectory of the host vehicle in such a way that the target travel trajectory of the host vehicle is further away from the adjacent preceding vehicle in the width direction of the lane in which the host vehicle is traveling (see Paragraph 0029 for upon detecting an object in an adjacent lane, (in step 704) the system adjusts the position of the present invention equipped vehicle within the currently occupied driving lane to put additional lateral space between the detected object and the equipped vehicle (corresponds to a travel trajectory of the host vehicle that is further away from the adjacent preceding vehicle in the width direction of the lane); see also Paragraph 0006 for If a vehicle is present in the adjacent lane, and especially if the lanes are narrow and the lateral distance between the vehicles is small, a lateral displacement of the system-carrying vehicle in its own (“occupied”) lane is desirable to increase the lateral distance away from the adjacent vehicle; see also Paragraph 0003 for FIG. 1 that shows the following components: a charge-coupled device (CCD) TV camera 10 mounted in the vehicle for capturing a view of the road ahead of the vehicle-including lines which function to mark the boundaries of driving lanes; front and side/back radars 12 a and 12 b, respectively (back radars not shown in FIG. 1), mounted in the vehicle to detect the presence of obstacles such as other vehicles in adjacent lanes (wherein the front radars detect the presence of other vehicles in adjacent lanes, which correspond to preceding vehicles on both an adjacent lane on one side of the host vehicle’s lane and an opposite side of the host vehicle’s lane))
in a case where there is another preceding vehicle in the lane on the opposite side of the lane in which the adjacent preceding vehicle is traveling from the lane in which the host vehicle is traveling (see Paragraph 0029 for the supported driving task function assists the driver with the lane keeping task, including adaptation of positioning within lane based on consideration of the lateral distance to other vehicles in adjacent lanes (corresponds to vehicles on both an adjacent lane on one side of the host vehicle’s lane and an opposite side of the host vehicle’s lane)),
than in a case where there is not another preceding vehicle in the lane on the opposite side of the lane in which the adjacent preceding vehicle is traveling from the lane in which the host vehicle is traveling (see Paragraph 0039 for the turn indicator actuation, which in traditional lane keeping systems temporarily disables the lane keeping function (corresponds to not traveling further away from the preceding vehicle in the width/lateral direction) to allow the desired lane change, disables the system (in one embodiment) only if there are no vehicles present on the corresponding side of the system-equipped vehicle (corresponds to a case where there is not another preceding vehicle in either of the adjacent lanes)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous navigation system, as taught by Shashua, using the functionality to laterally move the host vehicle further away from the preceding vehicle when another vehicle is present in an opposite lane, as taught by Beutner, for the purpose of overcoming the shortcomings in the prior art that do not account for vehicles or other objects in lanes adjacent to the lane currently occupied by the vehicle. If a vehicle is present in the adjacent lane, and especially if the lanes are narrow and the lateral distance between the vehicles is small, a lateral displacement of the system-carrying vehicle in its own (“occupied”) lane is desirable to increase the lateral distance away from the adjacent vehicle. In addition, typical stand-alone lane keeping functions (“lane keeping systems”) disengage when the turn signal indicator is actuated signifying that the driver desires to change lanes. Thus, known systems provide no warning to a driver changing lanes of possible obstacles in the new driving position, such as another vehicle (see Paragraph 0006 of Beutner). Additionally, Beutner seeks to provide enhanced driver safety by combining an originally passive lane change warning function (that initially used such things as visual and/or audible warning) with the presently described active steering actuator that provides haptic feedback via the steering wheel. The goal is to avoid safety-compromised driving situations by monitoring the lateral area of the ego-vehicle and [in case of an see Paragraph 0042 of Beutner).
Regarding claim 2, Shashua teaches the vehicle control device according to claim 1, wherein:
2a. the electronic control unit is configured to acquire a center trajectory along a center in the width direction of the lane in which the host vehicle is traveling (see Paragraph 0349 for processing unit that can construct an initial vehicle path associated with the vehicle using two polynomials to calculate the geometric midpoint between the left and right road polynomials; see also Paragraph 0381 for the target trajectory that can be located at an approximate center of a lane of travel); 
2b. and the electronic control unit is configured to generate the target travel trajectory of the host vehicle by correcting the center trajectory based on the environmental information (see Paragraph 0350 for processing unit that can reconstruct the vehicle path based on the look-ahead point, which corresponds to applicant’s environmental information).  
Regarding claim 3, Shashua teaches the vehicle control device according to claim 1, wherein: 
3a. the electronic control unit is configured to predict a lateral position of the adjacent preceding vehicle when the adjacent preceding vehicle passes the host vehicle based on the environmental information (see Paragraph 0339 for processing unit 110 that can analyze multiple frames of images to determine whether objects in the set of candidate objects represent vehicles across consecutive frames and accumulate frame-by-frame data associated with the detected object (e.g., size, position relative to vehicle 200, etc.) and then estimate parameters for the detected object and compare the object's frame-by-frame position data to a predicted position); 
3b. and the electronic control unit is configured to generate the target travel trajectory of the host vehicle based on the predicted lateral position of the adjacent preceding vehicle (see Paragraph 0340 for processing unit 110 may identify vehicles and pedestrians appearing within the set of captured images and derive information (e.g., position, speed, size) associated with the vehicles and pedestrians. Based on the identification and the derived information, processing unit 110 may cause one or more navigational responses (which involves a turn, a lane shift, trajectory adjustment or the like) in vehicle 200).  
Regarding claim 4, Shashua teaches the vehicle control device according to claim 3, wherein: 
4a. the electronic control unit is configured to determine a type of the environmental information (see Paragraph 0372-0373 for a road feature that is detectable by a camera onboard a vehicle, and where the camera system onboard the vehicle is coupled to a classifier which is capable of distinguishing the image data corresponding to that road feature as being associated with a particular type of road feature, for example, a road sign, and where such a road sign is locally unique in that area (e.g., there is no identical road sign or road sign of the same type nearby), it may be sufficient to store data indicating the type of the road feature and its location); 
4b. and the electronic control unit is configured to predict the lateral position based on the type (see Paragraph 0338 for processing unit that may filter the candidate objects based on classification data derived from various properties associated with object types stored in a database; see also Paragraph 0339 for processing unit 110 that can analyze multiple frames of images to determine whether objects in the set of candidate objects represent vehicles across consecutive frames and accumulate frame-by-frame data associated with the detected object (e.g., size, position relative to vehicle 200, etc.) and then estimate parameters for the detected object and compare the object's frame-by-frame position data to a predicted position).  
Regarding claim 5, Shashua teaches the vehicle control device according to claim 3, wherein the electronic control unit is configured to: 
5a. in a case where a width interval between the predicted lateral position of the adjacent preceding vehicle and the target travel trajectory is equal to or less than a predetermined value, see Paragraph 0350 for processing unit 110 that can update the vehicle path constructed at step 570 such that the distance dk between two points in the set of points representing the vehicle path is less than the distance di described above, using a parabolic spline algorithm, which may yield a cumulative distance vector S corresponding to the total length of the vehicle path (i.e., based on the set of points representing the vehicle path); see also Paragraph 0355 for the processing unit 110 that can predict that the leading vehicle is likely changing lanes if the distance between the leading vehicle's instantaneous position and the look-ahead point varies during the specific period of time, and the cumulative sum of variation exceeds a predetermined threshold (for example, 0.3 to 0.4 meters on a straight road, 0.7 to 0.8 meters on a moderately curvy road, and 1.3 to 1.7 meters on a road with sharp curves)); 
5b. and correct the target travel trajectory in a direction away from the adjacent preceding vehicle in the width direction of the lane in which the host vehicle is traveling (see Paragraph 0349 for reconstructing a vehicle path so that the offset may be in a direction perpendicular to a segment between any two left and right road polynomials, or the lane width; Paragraph 0352 for the processing unit that can determine a heading error and provide a yaw rate command, which corrects the vehicle path, based on the look-ahead point; see also Paragraph 0353 for determining navigation information associated with a leading vehicle, which can correspond to a leading vehicle that is adjacent to the host vehicle).  
Regarding claim 6, Shashua teaches the vehicle control device according to claim 3, wherein the electronic control unit is configured to correct the target travel trajectory so that an inflection point of the target travel trajectory is at a position closer to a current position of the host vehicle than a reference position, in a case where a width interval between the predicted lateral position of the adjacent preceding vehicle and the target travel trajectory is equal to or less than a predetermined value (see Paragraph 0606 for when heading direction 3430 is not aligned with direction 3420 of predetermined road model trajectory 3410 at intersection point 3418 (corresponds to applicant's inflection point), processing unit 110 may determine an autonomous steering action such that heading direction 3430 of vehicle 200 may be aligned with direction 3420 of predetermined road model trajectory 3410; an autonomous steering action may include, for example, a determination of an angle by which the steering wheel or front wheels of vehicle 200 may be turned to help ensure that heading direction 3430 of vehicle 200 may be aligned with direction 3420 of predetermined road model trajectory 3410, which involves the intersection point to be closer to the current position as opposed to what it would have been within the initial heading direction).  
Regarding claim 7, see rejection for claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Naka (US2017236422A1) teaches on a basis of a relative position of an obstacle 401, a size of the obstacle in an own vehicle 12 width direction and a width of the own vehicle 12, a maximum amount Dt of movement of the own vehicle 12 in the vehicle width direction as required to avoid the obstacle 401 is calculated. 
Dolgov (US2014297094A1) teaches identifying, by a computing device, an object on or proximate to a road on which a vehicle is travelling. The method also may comprise estimating, based on one or more characteristics of the vehicle and one or more respective characteristics of the object, an interval of time during which the vehicle will be laterally adjacent to the object. 
Kutila (US2019294167A1) teaches a system that determines the safest lateral position in the lane. Systems and methods described herein determine an optimal lane trajectory and route for an autonomous vehicle under changing road conditions and forecast autonomous car performance along a 
Otsuka (US2017153644A1) teaches one of the controls when the traffic lane change operation is stopped is to continuously execute an operation along the traffic lane, in a state in which a traffic lane width direction position where the traffic lane change operation has stopped is maintained. In this case, a trajectory generation/determination unit 603 newly generates a trajectory along the traffic lane from the position where the traffic lane change operation has stopped and a motion control unit 604 controls the vehicle along the generated trajectory. During this period, the control is delivered to the user to be a driver. For example, in the case where the non-assumed situation occurs when the vehicle is at the traffic lane width direction position over a plurality of traffic lanes, the vehicle runs along the traffic lanes in a state in which the vehicle is over the plurality of traffic lanes. In the case where the non-assumed situation is failures of some recognition devices 6, when an integration recognition unit 602 can detect a course direction (that is, a direction of the traffic lane or a direction of a dividing line such as a white line) of a road by recognition devices 6 in which a failure does not occur, the vehicle is controlled on the basis of the detected course direction.
Habu (US2016339914A1) teaches the position of the target vehicle consists of a longitudinal position in the traveling direction and a lateral position in the width direction of the own vehicle MA. Traveling control of making an own vehicle follow a preceding vehicle includes traveling control in the traveling direction for keeping a distance between the own vehicle and the preceding vehicle and 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        /HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665